       Case 2:13-cv-00288-KJN Document 178 Filed 01/13/21 Page 1 of 3


 1   Thomas W. Barth, SBN 154075
     BARTH DALY LLP
 2   2810 Fifth Street
     Davis, California 95618
 3   Telephone: (916) 440-8600
     Facsimile: (916) 440-9610
 4   Email: tbarth@barth-daly.com

 5   Attorneys for HYNES AVIATION
     INDUSTRIES, INC., HYNES CHILDREN TF
 6   LIMITED and MICHAEL HYNES

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SACRAMENTO E.D.M., INC., a California                  No. 2:13-CV-00288-KJN
     corporation; DAN FOLK, an individual,
12                                                          NOTICE OF SETTLEMENT
                      Plaintiffs,                           OF ENTIRE ACTION AND
13                                                          [PROPOSED] ORDER VACATING
              v.                                            DEBTOR EXAMINATION
14
     HYNES AVIATION INDUSTRIES,
15   INC., dba HYNES AVIATION
     SERVICES, HYNES CHILDREN TF
16   LIMITED; MICHAEL K. HYNES,

17                    Defendants.

18
     HYNES AVIATION INDUSTRIES,
19   INC., an Oklahoma corporation;
     MICHAEL K. HYNES, an individual,
20
                      Counter-Claimants,
21
              v.
22
     SACRAMENTO E.D.M., INC., a California
23   corporation; DAN FOLK, an individual,
24                   Counter-Defendants.
25

26                   The parties have settled the above matter, conditioned on certain terms including

27   payments to be completed by plaintiff Sacramento E.D.M., Inc. The parties are currently

28   preparing a written settlement agreement. Accordingly, defendants request that the Debtor
     {00032936}
        NOTICE OF SETTLEMENT OF ENTIRE ACTION & [PROPOSED] ORDER VACATING DEBTOR EXAM   2:13-CV-288-KJN
       Case 2:13-cv-00288-KJN Document 178 Filed 01/13/21 Page 2 of 3


 1   Examination currently on calendar for January 21, 2021 at 10:00 a.m., be vacated from the

 2   Court’s calendar.

 3   Dated: January 12, 2021.                    Respectfully submitted,
 4                                               BARTH DALY LLP
 5                                               By      /s/Thomas W. Barth
                                                         THOMAS W. BARTH
 6
                                                 Attorneys for Judgment Creditors HYNES AVIATION
 7                                               INDUSTRIES, INC., HYNES CHILDREN TF LIMITED
                                                 and MICHAEL HYNES
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     {00032936}                                             -2-
         NOTICE OF SETTLEMENT OF ENTIRE ACTION & [PROPOSED] ORDER VACATING DEBTOR EXAM   2:13-CV-288-KJN
       Case 2:13-cv-00288-KJN Document 178 Filed 01/13/21 Page 3 of 3


 1                                                       ORDER
 2                    Pursuant to the parties' notice that the above matter is subject to a conditional

 3   settlement, and good cause appearing therefor,

 4                    IT IS HEREBY ORDERED THAT:

 5                    The Examination of Daniel M. Folk pursuant to Code of Civil Procedure

 6   Section 708.110 is vacated from the January 21, 2021, 10:00 a.m. calendar.

 7                    IT IS SO ORDERED.

 8
     Dated: January 13, 2021
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     {00032936}                                             -3-
         NOTICE OF SETTLEMENT OF ENTIRE ACTION & [PROPOSED] ORDER VACATING DEBTOR EXAM       2:13-CV-288-KJN
